The appellant was charged in the city court of the city of Indianapolis by affidavit, in five counts, with violations of the Prohibition Law. Upon conviction, he appealed to the criminal court of Marion county, where he was found guilty, and judgment of fine and imprisonment rendered against him. On appeal, he assigns as error the overruling of his motion for a new trial. The causes for a new trial were that the finding of the court was contrary to law and was not sustained by sufficient evidence.
The finding and judgment of the court were predicated, without doubt, on the fifth count, in which it was charged that he did maintain and assist in maintaining a common nuisance on or about October 5, 1925. Said offense is defined in § 24, Acts 1925 p. 144, § 2740 Burns 1926.
The finding of the trial court was not contrary to law and same was sustained by sufficient evidence.
The judgment is affirmed.